DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim 21, receives the priority date of 12/24/2017 and does not get the priority date of 8/30/2017. “Teardown” is not disclosed or supported by the priority documents of 8/30/2017.
Claims 23, 32-34 receive the priority date of 2/7/2020 and not of 12/24/2017 or 8/30/2017 as the “channel offset” being in the first set of parameters is not disclosed or supported by the priority documents. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15-17, 22, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (US 2019/0246356) modified by SUN et al (US 2018/0288703)
Regarding claim 15, 27, KIM et al (US 2019/0246356) discloses a station comprising: circuitry which, in operation, negotiates Wake-Up Radio (WUR) parameters with an access point (AP) switches from non-active Wake-Up Radio (WUR) mode to KIM: ¶154, ¶155, ¶157, Fig. 17-18, ¶213, ¶216, parameters are negotiated with an AP; a change mode request is transmitted from the STA to the AP during initiating and completing WUR mode setup information exchange with the AP); and 
a transmitter which, in operation, transmits a WUR mode setup frame to the AP in the WUR mode setup frame exchange (KIM: ¶154, ¶155, ¶157, Fig. 17-18, a change mode request is transmitted from the STA to the AP after completing WUR mode setup information exchange with the AP; the WUR is switched to a WUR mode on (WUR mode) from a WUR mode off (WUR mode suspend)).
KIM remains silent regarding non-active WUR mode being WUR suspend mode, maintaining WUR parameters negotiated with the AP after entering the WUR mode suspend from the WUR mode.
However, SUN et al (US 2018/0288703) discloses non-active WUR mode being WUR suspend mode, and maintaining WUR parameters negotiated with the AP after entering the WUR mode suspend from the WUR mode (SUN: ¶27, storing/maintaining WUR mode parameters to be used for a subsequent transition to WUR mode).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of SUN as it provides a way to transitioning efficiency and delay buy keeping the parameters saved until they are needed to be changed based on channel conditions (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 

Regarding claim 16, 28, KIM modified by SUN discloses a station according to claim 15/27, wherein the circuitry switches from WUR mode suspend to WUR mode after negotiation of WUR power management service (KIM: Fig. 17-Fig.18, ¶153-157, STA WUR mode on (WUR mode) is achieved after a WUR parameter/negotiation procedure).

Regarding claim 17, 29 KIM modified by SUN discloses a station according to claim 16/28, wherein an action type field of a WUR mode element contained in the WUR mode setup frame indicates that the circuitry enters the WUR mode (KIM: ¶156-159, ¶162, Fig. 19, a WUR mode support element is included in the action frame of association request).

Regarding claim 22, KIM modified by SUN discloses station according to claim 17, wherein the WUR mode element is used to negotiate a first set of parameters related to WUR operation (KIM: ¶166, a first set of parameters are negotiated).


Claim 18-20, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN as applied to claim 16/28 above, further in view of HUANG et al (US 2018/0049131)
Regarding claim 18, 30, KIM modified by SUN discloses a station according to claim 16/28, wherein when a response frame from the AP indicates that the AP accepts the request the circuitry enters the WUR mode suspend in the negotiation (KIM: Fig. 17-Fig.18, ¶153-157, a WUR mode off (suspend) is entered by the STA as part of the negotiation and upon receiving a frame from the AP).
KIM modified by SUN does not explicitly disclose, however, HUANG et al (US 2018/0049131) regarding the transmitter transmits to the AP a request frame that indicates a request for entering the WUR mode suspend, (HUANG: Fig. 7-8, ¶76, a WUR mode suspension (WUR off) is requested using an action frame)
A person of ordinary skill in the art working with the invention of KIM modified by SUN would have been motivated to use the teachings of HUANG as it provides a way to improve communication between STA and AP regarding power states thereby improving control over the network communications and stations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN with teachings of HUANG in order to improve control over communication and stations.

Regarding claim 19, KIM modified by SUN modified by HUANG discloses station according to claim 18, wherein an action type field of a WUR mode element within the request frame indicates the request (HUANG: ¶76, Fig. 8 and ¶75, action frame is a request frame; WUR mode element within the frame).

Regarding claim 20, KIM modified by SUN modified by HUANG discloses station according to claim 18, wherein an action type field of a WUR mode element within the response frame indicates that the AP accepts the request (HUANG: ¶74, KIM: Fig. 19, a response frame indicating the AP has accepted a request of the STA).


Claims 21, 23, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN  as applied to claim 15/27 above, further in view of HUANG et al (US 2019/0045445)

Regarding claim 21, 31, KIM modified by SUN discloses a station according to claim 15/27, wherein the circuitry invalidates WUR power management service by initiating WUR mode teardown frame (KIM: Fig. 19, ¶166, WUR parameters invalidated and renewed/changed).
KIM modified by SUN remains silent regarding, however, HUANG2 (HUANG et al US 2019/0045445) discloses tears down WUR power management service by initiating WUR mode teardown frame (HUANG2: ¶114, WUR mode frame/teardown frame being utilized to discard WUR parameters).
A person of ordinary skill in the art working with the invention of KIM modified by SUN would have been motivated to use the teachings of HUANG2 as it provides a way to improve memory utilization in the device by freeing up space for updated WUR parameter and speed up the updating process. Therefore, it would have been obvious to one of 


Regarding claim 23, 32,  KIM modified by SUN discloses station according to claim 22/29, wherein the first set of parameters includes WUR channel information and WUR duty cycle start time (KIM: ¶164, WUR channel information and duty cycle is one of the parameters).
KIM modified by SUN remains silent regarding, however, WUR channel information including WUR channel offset. 
However, HUANG2 (HUANG et al US 2019/0045445) discloses WUR channel information including WUR channel offset. (HUANG2: ¶67, WUR channel offset).
A person of ordinary skill in the art working with the invention of KIM modified by SUN would have been motivated to use the teachings of HUANG2 as it provides a way to improve channel synchronization by including channel related information, thereby improving throughput. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN with teachings of HUANG2 in order to improve overall synchronization.
Regarding claim 33, KIM modified by SUN modified by HUANG2 discloses communication method according to claim 32, comprising: receiving WUR beacon frame containing a WUR operation element which contains a second set of parameters necessary to support WUR operation and wherein a second set of parameters includes minimum wake-up duration, WUR channel information and WUR beacon period (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters; HUANG2: ¶67, WUR beacon frame is used to transmit parameters ).
Regarding claim 34, KIM modified by SUN modified by HUANG2 discloses communication method according to claim 33, wherein each of the parameters in the first set is different from each of the parameters in the second set (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters; HUANG2: ¶67, WUR beacon frame is used to transmit parameters; the parameters are different than one another and thus the sets are different).



Claims 24-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM modified by SUN as applied to claim 22 above, further in view of AHN et al (US 2019/0028967)

Regarding claim 24, KIM modified by SUN discloses station according to claim 22, comprising: a receiver which, in operation, receives a second set of parameters necessary to support WUR operation (KIM: ¶164, On-duration information; channel information and ¶79, beacon interval and other parameters).
	KIM modified by SUN remains silent regarding the parameters being in a beacon frame in an WUR operation element.
AHN: ¶213, ¶172, WUR beacon frame regarding the WUR operation information in an WUR mode element; the channel information is sent by the WUR beacon frame; timing information is included in the beacon WUR frame).
A person of ordinary skill in the art working with the invention of KIM modified by SUN would have been motivated to use the teachings of AHN as it provides a way to provide parameters to the WUR without significant change to a legacy beacon frame, therefore, improving compatibility. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM modified by SUN with teachings of AHN in order to improve compatibility
Regarding claim 25,, KIM modified by SUN modified by AHN discloses station according to claim 24, wherein the second set of parameters includes minimum wake-up duration, WUR channel information and WUR beacon period (KIM: ¶164,  On-duration information; channel information and ¶79, beacon interval;  AHN: ¶173, ¶212, minimum wake-up duration; synchronization information/beacon interval information).
Regarding claim 26, KIM modified by SUN modified by AHN discloses station according to claim 24, wherein each of the parameters in the first set is different from each of the parameters in the second set (KIM: ¶164, ¶79, AHN: ¶173, ¶212, the parameters are different from each other).

Response to Arguments
7/2/2021 have been fully considered but they are not persuasive.
Applicants argue, 
“

    PNG
    media_image1.png
    559
    645
    media_image1.png
    Greyscale

”
	Examiner respectfully disagrees with the above arguments. Examiner submits that KIM expressly discloses negotiation of parameters for WUR and uses them for the WUR mode. KIM, however, remains silent regarding maintaining those parameters after 
However, SUN et al (US 2018/0288703) discloses non-active WUR mode being WUR suspend mode, and maintaining WUR parameters negotiated with the AP after entering the WUR mode suspend from the WUR mode (SUN: ¶27, storing/maintaining WUR mode parameters to be used for a subsequent transition to WUR mode).
A person of ordinary skill in the art working with the invention of KIM  would have been motivated to use the teachings of SUN as it provides a way to transitioning efficiency and delay buy keeping the parameters saved until they are needed to be changed based on channel conditions (¶4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of KIM with teachings of HUANG in order to improve control over communication and stations.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461